It is conceded that Chapter 11829, Acts of 1927, if a constitutional law of this State as it must be conceded to be absent a conviction to the contrary beyond a reasonable doubt, authorizes service by publication under Section 5 of the Act whenever the corporation has defaulted in compliance with that Act by failing and refusing to designate an agent upon whom direct service of a summons may be made.
That statute has been in effect for practically nine years and many thousands of suits have been brought and prosecuted to judgment or decree under it. In passing it, the Legislature recognized the urgent need for such a law as the result of the collapse of the real estate boom which left in its wake literally thousands of domestic corporations whose location and personality consisted of little more than a corporate name. Such corporations had executed mortgages by the score which required foreclosing and to enable legal proceedings to be instituted and carried on against such corporation, the statute was prepared and passed largely at the instance of one of the leading local Bar Associations that caused it to be prepared and submitted to the Legislature as a matter of almost absolute necessity in order to enable the Courts to function against the myriad of ubiquitous corporate mortgagors whose place of business was never more substantially evidenced than by the hotel room number of the "fly by night" promoters who obtained charters for such corporations.
To now fritter away the substance of the statute by a construction which completely frustrates its purpose and intent, and casts doubts and suspicions upon the supposed *Page 616 
validity of thousands of court decrees and judgments rendered on the same basis as the one here attacked, is in my humble opinion unwarranted, and I therefore respectfully dissent from the opinion of Mr. Justice ELLIS in so far as his opinion deals with and construes Chapter 11829, Acts of 1927, as requiring service of process to be made on domestic corporations other than in literal and exact compliance with the language of the Act itself, which being constitutional, is adequate authority for the institution and conduct of legal proceedings in accordance with its precise terms, and the service of legal process by publication in its compliance with what the Act requires of it in order to be entitled to service in a different manner.
BUFORD, J., concurs.
                              ON REHEARING.